                Case 19-50576-BLS          Doc 8     Filed 12/17/19      Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

WOODBRIDGE GROUP OF COMPANIES, LLC,               : Chapter 11
et al.,                                           :
                                                  : Case No. 17-12560 (BLS)
                               Remaining Debtors. :
__________________________________________        : (Jointly Administered)
                                                  :
MICHAEL GOLDBERG, as Liquidating Trustee          : Adv. Proc. No. 19-50576 (BLS)
of the Woodbridge Liquidation Trust, successor in :
interest to the estates of WOODBRIDGE GROUP       :
OF COMPANIES, LLC et al.,                         :
                                                  :
                               Plaintiff,         :
         v.                                       :
                                                  :
IRA SERVICES TRUST COMPANY,                       :
CUSTODIAN FOR THE BENEFIT OF JAMES                :
C. CHANG; JAMES C. CHANG,                         :
                                                  :
                               Defendants.        :
_____________________________________________________________________________________

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the below certification counsel moves the admission pro hac
vice of Joel Wertman, Esquire to represent James C. Chang in the above captioned case.

Dated: December 17, 2019                                         /s/ Michael J. Joyce
                                                               Michael J. Joyce (No. 4563)
                                                               Law Offices of Joyce, LLC
                                                               1225 King Street, Suite 800
                                                               Wilmington, DE 19801
                                                               (302)-388-1944
                                                               mjoyce@mjlawoffices.com
                                  ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
                Case 19-50576-BLS         Doc 8    Filed 12/17/19     Page 2 of 2




         CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the States of Pennsylvania
and New Jersey and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am
generally familiar with this Court’s Local Rules and with Standing Order for District Court Fund
revised 8/30/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.

                                                             WINGET, SPADAFORA &
                                                             SCHWARTZBERG LLP

Dated: December 17, 2019                                       /s/ Joel Wertman
                                                             Joel Wertman, Esq.
                                                             1528 Walnut Street, Suite 1502
                                                             Philadelphia, PA 19102
                                                             Telephone: (215) 433-1500
                                                             Facsimile: (215) 433-1501
